Evans, P. J.,
We have.before us_an application for a charter and articles of incorporation of Villa Sites Service Company under the Nonprofit Corporation Law of May 5,1933, P. L. 289, as amended.
Everything appears in order with respect to procedure, and the purposes lettered 3(a) and 3(b) are entirely proper. Purpose 3(c), however, reads as follows:
“And for such other uses and purposes as may be for the benefit, use and comfort of the residents and property owners of Villa Sites Avenue and vicinity.”
In our opinion, this is a stated purpose so broad in perspective as to permit any activity which would be deemed advisable. Were the law to contemplate organizations having this extensive power, it would not require the statement of any specific purpose for the court’s scrutiny and approval. For that reason, we must refuse the petition for charter.
If, by amendment, purpose designated as 3(c) is eliminated, we feel that a decree of incorporation may be made without further publication. If, however, this *582is not done, the applicants electing to elaborate on the purposes intended to be included in this clause, re-advertisement will be necessary.
And now, to wit, April 2, 1953, the application for charter is refused without prejudice to further proceedings by the applicant in accordance with the foregoing opinion.